 



 

  Confidential Materials omitted and filed separately with the              
Securities and Exchange Commission. Asterisks denote omissions.   Exhibit 10.9  
     

 



 

AMENDMENT NO. 3 TO

AGREEMENT

 

AMENDMENT, effective as of December 28, 2011 (this “Amendment”) to the
Agreement, dated as of October 17, 2003, between IDEXX Europe B.V. (“IDEXX”) and
Ortho-Clinical Diagnostics, Inc. (“OCD”).

 

WHEREAS, OCD and IDEXX have entered into that certain Agreement dated as of
October 17, 2003, as amended by Amendment No. 1 thereto effective January 1,
2005 and by Amendment No. 2 thereto effective January 18, 2008 (as so amended,
the “Agreement”), regarding supply by OCD of dry slides for IDEXX veterinary
chemistry analyzers;

 

WHEREAS, the parties wish to resolve a dispute under the Agreement as more fully
described herein; and

 

WHEREAS, IDEXX and OCD wish to amend certain terms of the Agreement and the US
Agreement to reflect the foregoing resolution;

 

NOW, THEREFORE, the parties agree as follows:

 

1.DEFINITIONS

 

In this Amendment, terms capitalized but not defined herein shall have the
meanings set forth in the Agreement. The following expressions shall have the
meanings set forth opposite them:

 

“Dispute” The dispute between IDEXX and OCD regarding the number of Existing
Special [**] Slides that are counted toward Dry Slide volume.     “Difference”
The dollar amount arrived at by [**].

 

2.SETTLEMENT

 

The parties acknowledge and agree that the covenants and agreements set forth
herein represent a compromise and resolution of the Dispute. In consideration of
entering into this Amendment and the corresponding amendment of the US
Agreement, each party hereby waives and releases any claims such party has, had
or may in the future have against any other party regarding the Dispute.

 



 

 

 

 

3.PAYMENTS

 

3.01IDEXX and IDEXX US collectively shall make the payment described in Section
3.01 of the corresponding amendment of the US Agreement.

3.02(a) For calendar years 2011 and 2012, OCD will price the Dry Slides in
accordance with Section 7.02 of the Agreement, interpreting such Section 7.02
such that [**].

(b) No later than January 31, 2012, representatives from the respective finance
departments of IDEXX and OCD will meet to discuss and come to agreement on the
Difference.

(c) IDEXX and IDEXX US collectively shall make the payments described in Section
3.02(c) of the corresponding amendment of the US Agreement.

 

4.AMENDMENTS

 

The parties hereto agree that the Agreement shall be amended as follows:

4.01Effective January 1, 2013 Section 7.02(a) is hereby replaced in its entirety
with the following:

7.02(a) The prices for Dry Slides shall be in accordance with Schedule 5. At a
given volume of aggregate slide purchases by IDEXX and IDEXX US in a given
calendar year, the corresponding pricing in Schedule 5 applies to the total
aggregate volume of slides purchased in such calendar year by IDEXX and IDEXX
US. Effective January 1, 2013, no [**] will apply. In the event of an automatic
extension of the Term pursuant to Section 18.02, pricing for calendar years
after 2028 shall be increased yearly by [**]% over the prior year.”

4.02Effective January 1, 2013, all text in Section 7.02(b) preceding the
paragraph that begins with the phrase “Notwithstanding the foregoing” is hereby
deleted.

 



 

 



 

4.03Effective January 1, 2013, the paragraph beginning with the phrase
“Notwithstanding the foregoing” in Section 7.02(b) of the Agreement is hereby
amended to read in its entirety as follows:
“The price per slide for any New Chemistry Slide that is priced on Schedule 6
shall never be lower than the greater of (a) the minimum price as determined in
accordance with Section 5.06 and identified on Schedule 6 as amended from time
to time and (b) the price that would otherwise apply pursuant to Schedule 5.”

4.04Effective January 1, 2013, in Section 7.02(b), each instance of the words
“weighted average price” are hereby changed to “price”.

4.05Effective January 1, 2013, the definition “First Estimated Blended Price” is
hereby changed to “First Estimated Price”.

4.06Effective January 1, 2013, the definition “Second Estimated Blended Price”
is hereby changed to “Second Estimated Price”.

4.07Effective January 1, 2013, the definition “Final Blended Price” is hereby
changed to “Final Price”.

4.08Effective January 1, 2013, Section 7.02(c) is hereby deleted.



 

 

 



 

4.09Effective January 1, 2013, Section 7.02(d) of the Agreement is hereby
amended to read in its entirety as follows:

“(d) With respect to slides ordered for delivery on or after January 1, 2013, if
OCD’s aggregate cost of all [**] (as defined below) for the most recently
completed calendar year has increased on a per VETTEST slide basis as compared
with aggregate cost of all [**] for the calendar year preceding the most
recently completed calendar year, by an amount that exceeds the [**]% annual
increase incorporated into Schedule 5, then OCD shall be permitted to increase
the price of each slide sold to IDEXX by the amount of such excess. “[**]” means
[**] that are [**]. No later than January 31 of each calendar year during the
Term (beginning in 2013), OCD shall provide to IDEXX a summary of all charges
for [**] for the previous calendar year and recurring charges that carry
forward. IDEXX shall have the option to pay such charges in quarterly
installments during the then-current calendar year or as a lump-sum payment no
later than March 31 of each then-current calendar year.”

 



 

 



 





4.10Effective January 1, 2013, Section 7.02(e) of the Agreement is hereby
amended to read in its entirety as follows:

“(e) With respect to slides ordered for delivery on or after January 1, 2013, if
IDEXX’s share of Special Event Costs (as defined below) for the most recently
completed calendar year has increased on a per VETTEST slide basis as compared
with IDEXX’s share of Special Event Costs for the calendar year preceding the
most recently completed calendar year, by an amount that exceeds [**] above the
[**]% annual increase incorporated into Schedule 5, then OCD shall be permitted
to increase the price of each slide sold to IDEXX by the amount of such excess.
“Special Event Costs” means the aggregate net amount of (i) [**] with respect to
[**] on which [**], (ii) [**] in the [**], and (iii) [**] as a result of [**].
“IDEXX’s share” of any of the foregoing shall mean the [**] that is attributable
to the [**]. No later than January 31 of each calendar year during the Term
(beginning in 2013), OCD shall provide to IDEXX a summary of all Special Events
Costs for the previous calendar year. IDEXX shall have the option to pay such
Special Events Costs in quarterly installments during the then-current calendar
year or as a lump-sum payment no later than March 31 of each then-current
calendar year.”



4.11Section 18.01 of the Agreement is hereby amended by changing the year “2018”
to the year “2028”.

4.12A new Section 18.02 is hereby added to read in its entirety as follows:

“18.02This Agreement may be terminated by either party upon [**] written notice
to the other party; provided, however, that no such termination shall be
effective prior to December 31, 2028. If neither party provides such written
notice, the then-current term of this Agreement shall automatically be extended
for an additional three (3) years, and no termination under this Section 18.02
shall be effective prior to the end of such additional term. Within 60 days of
either party providing such notice, the senior leaders of each of the parties
shall meet to discuss the relationship of the parties.”

4.13Effective January 1, 2013, Schedule 5 is hereby replaced in its entirety by
Schedule 5 attached hereto.

 



 

 

 

4.14Effective January 1, 2013, Schedule 9 is hereby deleted.

 

5.All remaining terms and conditions of the Agreement remain in full force and
effect.

 

 

The remainder of this page intentionally left blank

 



 

 



 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed in duplicate by their respective
authorized representatives the day and year first written above.

 

 



ORTHO-CLINICAL DIAGNOSTICS, INC.     IDEXX EUROPE B.V.                        
By: /s/ Eric Compton     By: /s/ Conan Deady   Eric Compton       Name: Conan
Deady   General Manager, WW Sales & Service       Director                      
  Date: January 25, 2012     Date: January 25, 2012                            
    The foregoing Amendment is hereby consented to and acknowledged by:        
            IDEXX LABORATORIES, INC.,         solely as guarantor pursuant to  
      Section 30 of the Agreement                     IDEXX LABORATORIES, INC.  
                              By: /s/ Michael Williams           Michael
Williams           Corporate Vice President                                
Date: January 25, 2012



 



 

 





 



Schedule 5

 

Note: Price is for all slides up to the levels indicated below. New levels are
triggered as the volume reaches the noted level. For clarity see example below.
    Example #1 Example #2 Example #3                   Year of Purchase [**]
[**] [**]                   Slide volume (a) [**] [**] [**]                  
Price (b) [**] [**] [**]                   Total Purchase (a*b) [**] [**] [**]  
                                          Slides (in MM) 2013 2014 2015 2016
2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]



 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions. A total of 15 were omitted.

 

 



 

